Citation Nr: 0918170	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  04-34 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for left leg venous 
insufficiency, including as secondary to service-connected 
thrombophlebitis with varicose veins of the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1951 to 
December 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In a December 2006 decision, the Board denied the Veteran's 
claim.  The Veteran subsequently appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a September 2008 Memorandum Decision, the Court 
vacated the Board's December 2006 decision and remanded the 
case to the Board for readjudication.

In January 2008, the RO adjudicated and denied a claim of 
entitlement to service connection for Coumadin side effects, 
causing edema and foot pain of the left leg.  The Veteran 
submitted a notice of disagreement and, after receipt of a 
statement of the case, perfected his appeal in May 2008.  In 
his substantive appeal, he indicated that he was not stating 
that his left leg edema and foot pain were side effects of 
Coumadin.  In a June 2008 RO document, it was noted that the 
Veteran was contacted.  He indicated that he was appealing 
the claim of entitlement to service connection for side 
effects in the left leg from Coumadin taken for the right 
leg.  The current appeal contemplates a left leg disability, 
claimed as secondary to the service-connected right leg 
disability.  As such, the Board considers this a part of the 
current claim on appeal, as stated above.  Therefore, while 
the Veteran indicated he wanted a videoconference hearing to 
correct a misunderstanding, the Board finds that the Veteran 
has already been afforded a hearing on this appeal.  That 
hearing was conducted in May 2005.  As such, the Board finds 
that all due process has been met with regard to this 
request, and an additional hearing will not be scheduled.  
The Board will address this aspect of the Veteran's claim in 
the Remand instructions below.

The Veteran indicated in his May 2008 written statement that 
his claim was one for increased disability due to his being 
required to take Coumadin for the rest of his life and the 
effects that will have on his remaining quality of life.  To 
the extent that the Veteran contends that the Coumadin has 
side effects not already contemplated by the issue as stated 
above, he is informed that he should contact the RO and 
clarify the specific disabilities he attributes to the 
Coumadin therapy.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Memorandum Decision, the Court indicated that the 
examination given to the Veteran in March 2004 did not 
address his claim of entitlement to service connection for 
venous insufficiency of the left leg.  The Veteran was only 
diagnosed with bilateral venous insufficiency after the March 
2004 examination.  In addition, the Veteran indicated that 
while he had spoken to two of his doctors, both had indicated 
that they were not able to determine if his left leg venous 
insufficiency was related to service.  In compliance with the 
Court's Memorandum Decision, the Board will remand this claim 
so that the RO may schedule the Veteran for an examination.  
The examiner will be asked to provide an opinion as to 
whether the left leg venous insufficiency is related to 
service or to service-connected disability including 
aggravation consistent with Allen v. Brown, 7 Vet. App. 439 
(1995).

The RO should also provide the Veteran with additional VCAA 
(Veterans Claims Assistance Act of 2000) notice that is 
consistent with Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice 
consistent with Dingess, supra, concerning 
the 5 elements of a service-connection 
claim.

2.  Schedule the Veteran for an 
examination with regard to his left leg 
venous insufficiency.  His claims file 
should be made available to and be 
reviewed by the examiner, and the examiner 
is asked to provide an opinion as to 
whether it is at least as likely as not 
(at least a 50/50 probability) that the 
Veteran's venous insufficiency of the left 
leg is related to his service or is 
secondary to his thrombophlebitis with 
varicose veins of the right leg, including 
as secondary to any treatment for the 
thrombophlebitis with varicose veins of 
the right leg.  

If the examiner finds that left leg venous 
insufficiency is not related to service 
and not proximately due to or the result 
of his service-connected right leg 
disability, including treatment therefore, 
the examiner must also render an opinion 
as to whether or not the service-connected 
right leg disability aggravates, or 
permanently worsens as opposed to 
temporarily exacerbates, the nonservice-
connected left leg venous insufficiency.  
The examiner is asked to provide a 
rationale for all opinions given, and if 
any opinion cannot be given because it 
would be speculative, the examiner must 
explain why it is speculative.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

